t c no united_states tax_court estate of algerine allen smith deceased james allen smith executor petitioner v commissioner of internal revenue respondent docket no filed date on date the court entered a decision that there was an overpayment of dollar_figure regarding e’s estate_tax liability which amount was paid after the mailing of the notice_of_deficiency that decision is now final r issued refunds to e which were less than the overpayment amount and interest thereon r alleges that the refund was less than the dollar_figure overpayment and interest thereon because after our decision became final and pursuant to sec_6402 i r c he applied dollar_figure of the dollar_figure overpayment to assessed but unpaid interest that had accrued on e’s estate_tax deficiency prior to the date of payment underpayment interest e filed a motion to enforce our overpayment determination pursuant to sec_6512 i r c and rule tax_court rules_of_practice and procedure held an overpayment means any payment of tax in excess of the tax which is properly due for purposes of determining the amount of an overpayment the term tax includes any underpayment interest due thereon thus an overpayment by definition is the amount by which payments exceed the tax and interest for the period_of_underpayment held further the amount of the refund should not have been reduced for underpayment interest because that interest was part of the tax amount that was required to be considered in determining the amount of the overpayment our final_decision that there was a dollar_figure overpayment precludes any remaining unpaid underpayment interest to which r could apply the overpayment held further sec_6512 i r c which provides that this court does not have jurisdiction to restrain or review the commissioner’s application of an overpayment pursuant to sec_6402 i r c to outstanding tax_liabilities of the taxpayer who overpaid does not apply where our final_decision in the same case precludes the existence of the liabilities to which the commissioner applied the overpayment e is entitled to a refund of the dollar_figure overpayment amount plus interest thereon less any refunds already made with respect to the overpayment harold a chamberlain and michael c riddle for petitioner r scott shieldes for respondent opinion ruwe judge this matter is before the court pursuant to the estate’s motion for proceeding to enforce overpayment determination pursuant to rule our jurisdiction to grant such relief is conferred by sec_6512 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background in respondent issued a notice_of_deficiency determining an estate_tax deficiency of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the estate filed its petition with this court seeking redetermination of the deficiency in date after our first opinion and decision that there was a deficiency of dollar_figure the estate paid dollar_figure with respect to its estate_tax our first decision was appealed and never became final after many years of litigation we entered a decision on date that is now final in our decision we determined that the estate was due an overpayment in estate_tax in the amount of dollar_figure which amount was paid after the mailing of the notice_of_deficiency pertinent dates and information decedent died on date the estate filed the estate_tax_return on date and included with it a payment of dollar_figure which was the tax_liability reported on the return on date after our initial decision that there was a deficiency in the amount of dollar_figure the estate 2see 108_tc_412 110_tc_12 estate of 198_f3d_515 5th cir 115_tc_342 estate of smith v commissioner tcmemo_2001_303 estate of smith v commissioner 54_fedappx_413 5th cir remitted a dollar_figure payment advance_payment respondent also credited the estate’s estate_tax liability with a income_tax overpayment of dollar_figure on date respondent made a quick assessment of estate_tax of dollar_figure and deficiency_interest thereon of dollar_figure on date after our most recent opinion in this case respondent filed respondent’s computation for entry of decision respondent’s computation along with a proposed decision counsel for both parties acknowledged that respondent’s computation was in accordance with our opinion in estate of smith v commissioner tcmemo_2001_303 affd 54_fedappx_413 5th cir based on that computation the parties stipulated that we should enter a decision that there is an overpayment in estate_tax in the amount of dollar_figure which amount was paid after the mailing of the notice_of_deficiency 3the agreed computations were prepared pursuant to rule a which states where the court has filed or stated its opinion determining the issues in a case it may withhold entry of its decision for the purpose of permitting the parties to submit computations pursuant to the court’s determination of the issues showing the correct amount of the deficiency liability or overpayment to be entered as the decision if the parties are in agreement as to the amount of the deficiency or overpayment to be entered as the decision pursuant to the findings and conclusions of the court then they or either of them shall file promptly with the court an original and two copies of a computation showing the amount of the deficiency liability or overpayment and continued on date we entered our decision that there was a dollar_figure overpayment of estate_tax paid after the mailing of the notice_of_deficiency and that there was no penalty due from the estate under sec_6662 that decision was appealed and affirmed and is now final sec_7481 respondent’s computation contained the following documents respondent’s computation statement the pertinent information of which is listed as follows tax assessed and paid dollar_figure payments date date date total payments dollar_figure dollar_figure dollar_figure dollar_figure tax_liability pursuant to mandate overpayment penalty sec_6662 dollar_figure dollar_figure none form 3614-a estate_tax which recomputed in detail the estate’s estate_tax liability form_6180 line adjustment--estate tax which recomputed in detail decedent’s taxable_estate continued that there is no disagreement that the figures shown are in accordance with the findings and conclusions of the court in the case of an overpayment the computation shall also include the amount and date of each payment made by the petitioner the court will then enter its decision a detailed interest calculation which determined the estate’s total federal deficiency_interest deduction as dollar_figure and form_3623 statement of account for simplicity the following table is an extraction of the information therein contained tax interest dollar_figure dollar_figure revised liability assessment tax on return tax_court assessment dollar_figure dollar_figure total assessments decrease in assessment revised liability payments payment with return dollar_figure dollar_figure big_number dollar_figure -- -- -- credit transfer dollar_figure advance payment1 dollar_figure dollar_figure total payments overpayment dollar_figure big_number 1advance payment totaling dollar_figure received on date of the total_payment dollar_figure was applied towards the additional tax_assessment and dollar_figure was applied towards the additional interest assessment made on date the interest referred to in this document is interest on the underpayment_of_tax that accrued prior to the estate’s payment of dollar_figure on date hereafter we refer to interest accrued during that period as underpayment interest see 122_tc_88 on date after our final_decision respondent abated dollar_figure of the previously assessed underpayment interest and dollar_figure of the previously assessed estate_tax on date respondent issued to the estate a refund check of dollar_figure consisting of a dollar_figure refund for overpayment of estate_tax and dollar_figure in interest on that refunded amount respondent computed the dollar_figure portion of the refund by subtracting dollar_figure from the dollar_figure overpayment amount in our final_decision according to respondent the dollar_figure was the amount of assessed but unpaid underpayment interest on date respondent abated dollar_figure in underpayment interest on date respondent refunded dollar_figure to the estate discussion in its motion the estate argues that the amount refunded by respondent dollar_figure dollar_figure in overpaid estate_taxes and dollar_figure in interest on that amount was incorrect it is the 4respondent alleges that this represented a dollar_figure underpayment interest abatement and dollar_figure in interest thereon according to respondent he initially applied the income_tax overpayment to the estate’s estate_tax deficiency as of date but the correct date was date in his response to the estate’s motion respondent explains this amount was abated as a result of applying the dollar_figure income_tax overpayment credit to the correct date date this amount plus interest of dollar_figure was refunded to petitioner on date until date the credit was incorrectly applied effective date estate’s position that since this court entered a decision that there was a dollar_figure overpayment it is this amount plus interest thereon which should be refunded to the estate accordingly the estate seeks dollar_figure the difference between dollar_figure and dollar_figure plus interest thereon we ordered respondent to respond to the motion in response respondent argues that at the time the court’s decision became final the estate owed assessed and unpaid underpayment interest of dollar_figure respondent acknowledges that the estate’s total payments exceed both the tax and interest regarding the estate_tax liability but bases his argument on the allocations of the payments that respondent made between tax and interest respondent argues that he had originally before the final_decision assessed underpayment interest in the amount of dollar_figure and allocated dollar_figure from the dollar_figure date advance_payment to that underpayment interest on the basis of the final_decision respondent explains that he abated dollar_figure in underpayment interest thus after all respondent’s allocations and abatements respondent alleges that dollar_figure in underpayment interest remained unpaid respondent states that he subtracted this amount from the dollar_figure overpayment that we determined and he applied the dollar_figure to 5in its motion the estate refers to dollar_figure however it is clear that the estate made a mathematical error and the correct figure is dollar_figure assessed but unpaid interest pursuant to sec_6402 this resulted in the date refund of dollar_figure which consisted of dollar_figure dollar_figure minus dollar_figure plus interest on the dollar_figure respondent argues that pursuant to sec_6402 he is entitled to credit part of the dollar_figure overpayment against interest that accrued on the unpaid estate_tax for the period before the estate’s dollar_figure payment on date neither party cites any caselaw to support their respective positions both parties have submitted written arguments in support of their positions and both state that they do not request a hearing on this matter the parties stipulated that our decision that the estate had an overpayment of dollar_figure was in accordance with our opinion in estate of smith v commissioner tcmemo_2001_303 the decision was affirmed by the court_of_appeals for the fifth circuit see estate of smith v commissioner 54_fedappx_413 5th cir both parties agree that our opinion and decision are now final respondent nevertheless argues that he was entitled to refund less than the dollar_figure overpayment amount by applying dollar_figure of that overpayment amount to assessed and unpaid underpayment interest which apparently he did not factor into his computation of the overpayment amount that is in our final_decision we must first decide whether the amount of an overpayment must include consideration of any underpayment interest owed by a taxpayer at the time of the overpayment calculation stated differently can there be an overpayment in an amount that has not been reduced by unpaid underpayment interest what constitutes an overpayment the code does not have an all-inclusive definition of an overpayment sec_6401 provides examples of certain types of overpayments for instance the term overpayment includes that part of the amount of the payment of any_tax which is assessed or collected after the expiration of the period of limitation properly applicable thereto sec_6401 on the other hand sec_6401 provides that an amount_paid as tax shall not be considered not to constitute an overpayment solely by reason of the fact that there was no tax_liability in respect of which such amount was paid however these specific provisions do not provide a general definition of the term the supreme court in 332_us_524 has defined an overpayment as follows we read the word overpayment in its usual sense as meaning any payment in excess of that which is properly due such an excess payment may be traced to an error in mathematics or in judgment or in interpretation of facts or law and the error may be committed by the taxpayer or by the revenue agents whatever the reason the payment of more than is rightfully due is what characterizes an overpayment see also 494_us_596 n the commonsense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all 122_tc_88 109_tc_125 affd without published opinion 172_f3d_859 3d cir 85_tc_445 obviously as we have previously observed in order to determine the existence of an overpayment there must first be a determination of the amount of tax properly due 110_tc_291 n citing 643_f2d_725 this leads to the question of the meaning of the term tax the code generally treats underpayment interest as tax sec_6601 provides sec_6601 applicable rules --except as otherwise provided in this title-- interest treated as tax --interest prescribed under this section on any_tax shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes any reference in this title except subchapter_b of chapter relating to deficiency procedures to any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax emphasis added sec_6512 confers our overpayment jurisdiction in cases that are properly before the court pursuant to our deficiency jurisdiction the pertinent part of sec_6512 provides sec_6512 provides sec_6512 overpayment determined by tax_court -- jurisdiction to determine --except as provided by paragraph and by sec_7463 if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year of gift_tax for the same calendar_year or calendar_quarter of estate_tax in respect of the taxable_estate of the same decedent or of tax imposed by chapter or with respect to any act or failure to act to which such petition relates for the same taxable_period in respect of which the secretary determined the deficiency or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer if a notice of appeal in respect of the decision of the tax_court is filed under sec_7483 the secretary is authorized to refund_or_credit the overpayment determined by the tax_court to the extent the overpayment is not contested on appeal 7as we have previously stated overpayment jurisdiction depends on whether we have jurisdiction to find that there is no deficiency or that there is a deficiency 97_tc_548 respondent has issued a notice_of_deficiency containing a determination that petitioner is liable for deficiencies in income_tax for through petitioner filed a timely petition therefore we have jurisdiction and are required to find that there either is or is not a deficiency for each of the years through estate of continued that if the tax_court finds that the taxpayer has made an overpayment of estate_tax the tax_court shall have jurisdiction to determine the amount of such overpayment emphasis added sec_6512 is not part of the deficiency procedures in subchapter_b of chapter therefore the reference to tax in sec_6512 must pursuant to sec_6601 include interest on tax as we stated in 97_tc_548 sec_6601 states that interest shall be treated as tax and that any reference in title_26 to the term tax shall be deemed also to refer to interest the lone exception to this statutory rule relates to subchapter_b of chapter containing both the definition of deficiency and this court’s jurisdictional authority to redetermine a deficiency sec_6512 which gives this court jurisdiction to determine overpayments is not within subchapter_b of chapter and the literal terms of sec_6601 provide that interest is to be treated as tax for all other purposes in title_26 including sec_6512 continued baumgardner v commissioner 85_tc_445 it follows that we also have jurisdiction to determine whether petitioner has made overpayments of income_tax for the same years sec_6512 barton v commissioner supra pincite 110_tc_291 8the only reference to overpayment in subch b of ch is in sec_6214 which provides for provision giving tax_court jurisdiction to order a refund of an overpayment and to award sanctions see sec_6512 9in 85_tc_445 we stated_interest may be part of an overpayment if the interest accrued and was paid prior to the time the overpayment was claimed or arose see winn-dixie stores inc subs v commissioner supra pincite an ‘overpayment’ of tax can include interest sec_6601 provides that interest shall be treated as tax and that any reference in title_26 to the term ‘tax’ shall be deemed also to refer to ‘interest’ the lone exception to this rule is that interest is not considered a tax for purposes of determining a ‘deficiency’ dollar_figure as we recognized in lincir v commissioner 10the chief counsel’s national_office has acknowledged in field_service_advice that as explained in 110_tc_291 the tax_court has jurisdiction to determine overpayments of income_tax sec_6512 because sec_6601 provides that interest shall be treated as a tax an overpayment_of_tax includes any interest that is part of such overpayment the statutory exception in sec_6601 sic that excludes interest as a tax for purposes of determining a deficiency under sec_6211 does not apply to overpayments as long as the service has determined a deficiency in tax for the years at issue the tax_court has jurisdiction to determine an overpayment_of_tax including interest for those years 85_tc_445 field serv adv date in field_service_advice date the chief counsel’s national_office explained code sec_6512 defines the tax court’s jurisdiction to determine overpayments in general the court has jurisdiction to determine the amount of an overpayment in income_tax for a taxable_year where it finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year or where the court finds there is a deficiency but that the taxpayer has made an overpayment of such tax id sec_6512 further in determining whether x corp has overpaid its continued 115_tc_293 affd 32_fedappx_278 9th cir consistent with sec_6601 the court does have jurisdiction to redetermine statutory interest where a taxpayer has properly invoked the court’s overpayment jurisdiction pursuant to sec_6512 see 97_tc_548 in 110_tc_291 we held that the court had jurisdiction under sec_6512 to review the taxpayers’ claim that they had overpaid statutory interest for the years in issue where the commissioner had rejected the taxpayers’ request pursuant to sec_6402 to offset the tax deficiencies and interest for the years before the court against the taxpayers’ overpayments for earlier years see also sunoco inc subs v commissioner t c pincite respondent concedes that this court has jurisdiction under sec_6512 to determine an overpayment based upon petitioner’s claim that it overpaid underpayment interest continued taxes the court has jurisdiction to determine whether x corp overpaid interest by virtue of its entitlement to a zero interest rate on underpayments for the years before the court 110_tc_291 11see goettee v commissioner tcmemo_2003_43 where we observed sec_6512 provides inter alia that if a taxpayer properly invokes our overpayment jurisdiction under sec_6512 then we have jurisdiction to determine the amount of the taxpayer’s overpayment this jurisdiction under sec_6512 also permits us to redetermine a taxpayer’s statutory interest 115_tc_293 affd 32_fedappx_278 9th cir see 118_f3d_184 n 4th cir affg tcmemo_1996_167 respondent acknowledges that excess underpayment interest which has been assessed and paid_by petitioner ‘becomes part of the overpayment ie a payment in excess of that which is properly due ’ dollar_figure 12the chief counsel’s national_office addressed the meaning of the term overpayment and our overpayment jurisdiction to determine underpayment interest in field_service_advice the tax_court does have jurisdiction to consider alleged overpayments of underpayment interest as part of its overpayment jurisdiction such excessive interest once assessed and paid becomes part of an overpayment ie a payment in excess of that which is properly due 332_us_524 baumgardner v commissioner 85_tc_445 at the time of the overpayment previous payments of tax and previous payments of interest merge to become the refundable amount of the overpayment regardless of their previous designation as tax or interest baumgardner pincite see also sec_6601 454_f2d_1379 deficiency_interest has been deemed an integral part of the tax 97_tc_548 tax_court has jurisdiction to consider overpayment of interest under former sec_6621 even though it does not have jurisdiction over a proposed determination of yet-to-be assessed and paid underpayment interest thus in 110_tc_291 the court held that it had jurisdiction to consider the effect of the service’s failure to honor the taxpayer’s request that the service_credit overpayments of tax from other tax years against the proposed liabilities before the court because such crediting would have reduced the amount of underpayment interest due from the taxpayer on the deficiencies critical to the court’s exercise of jurisdiction was the taxpayer’s payment of the tax plus the underpayment interest determined by the service continued respondent makes no argument in this case that underpayment interest is not an appropriate factor to be considered in determining an overpayment_of_tax indeed respondent’s own regulations provide there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability including any interest addition to the tax or additional_amount sec_301_6611-1 proced admin regs emphasis added this regulation provides two examples of assessments payments and resulting overpayments the second example in subpart c of the regulation involves a situation where a deficiency had been assessed against a corporate taxpayer and the deficiency and interest had been paid subsequently it was determined that there was no deficiency in delineating the amounts and dates of overpayments the regulation provides that the amount of any continued before the taxpayer asked the court to determine an overpayment_of_tax including underpayment interest field serv adv date 13the estate cites this regulation in its motion in respondent’s response to the motion respondent neither cites to nor argues against the applicability of this regulation in estate of baumgardner v commissioner t c pincite we cited the aforementioned regulation in support of our jurisdiction to consider underpayment interest as part of our overpayment jurisdiction in the years following our baumgardner opinion the commissioner has not modified this regulatory definition of an overpayment interest_paid with respect to the deficiency is also an overpayment sec_301_6611-1 proced admin regs in order to determine whether or not an overpayment exists we must first determine the proper amount of taxdollar_figure in light of the above-cited cases and sec_301_6611-1 proced admin regs we hold that for purposes of determining an overpayment_of_tax pursuant to sec_6512 the proper tax includes underpayment interest and that the amount of an overpayment is 14the chief counsel’s national_office echoes this position in field_service_advice although payments of underpayment interest are not considered in determining a deficiency they can be weighed in determining whether an overpayment exists field serv adv date 15we have held that in making an overpayment determination the tax which is properly due is the correct amount of tax regardless of whether the correct_tax has been or could be assessed at the time of our decision see 109_tc_125 affd without published opinion 172_f3d_859 3d cir where we found there was no overpayment of the taxpayer’s proper tax even though the statute_of_limitations barred assessment of that tax for the year in issue we relied on the holding in 284_us_281 wherein the court stated an overpayment must appear before refund is authorized although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obliterate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded bachner was decided on remand from the court_of_appeals for the third circuit which had held that the question of whether there was an overpayment was an issue that was independent of whether there was a deficiency 81_f3d_1274 3d cir the amount by which payments exceed the tax including any underpayment interestdollar_figure sec_6402 and sec_6512 in his response respondent explains that the estate’s refund is less than the dollar_figure overpayment amount because sec_6402 entitled him to apply part of the dollar_figure to assessed but unpaid underpayment interest sec_6402 provides sec_6402 authority to make credits or refunds a general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person respondent cites only sec_6402 and does not cite or rely on sec_6512 however we address the application of both sec_6402 and sec_6512 sec_6512 provides denial of jurisdiction regarding certain credits and reductions --the tax_court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the secretary under sec_6402 16in field_service_advice the chief counsel’s national_office states at the time of the overpayment previous payments of tax and previous payments of interest merge to become the refundable amount of the overpayment regardless of their previous designation as tax or interest field serv adv date we do not think that sec_6402 and sec_6512 contemplate the situation presented in this case a more logical interpretation of sec_6402 and sec_6512 is that this court may not restrain or review the commissioner’s sec_6402 application of an overpayment amount to tax_liabilities other than those which were the subject of the overpayment decision see eg 112_tc_46 our interpretation is buttressed by the language of sec_6402 which gives the secretary the power to credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment before sec_6402 comes into play there must be an overpayment of a specific tax and the amount of that overpayment must be calculated by determining the proper amount of tax and determining the amount by which payments exceed the proper tax as we have held above the proper amount of tax for purposes of an overpayment includes underpayment interest sec_6512 which forms the basis of our jurisdiction to order the refund of an overpayment provides jurisdiction to enforce --if after days after a decision of the tax_court has become final the secretary has failed to refund the overpayment determined by the tax_court together with the interest thereon as provided by subchapter_b of chapter then the tax_court upon motion by the taxpayer shall have jurisdiction to order the refund of such overpayment and interest were we to allow respondent to reduce the refund of an overpayment by an amount that should have already been factored into determining the amount of the overpayment we would in effect be allowing respondent to disregard the amount of the overpayment in our final_decision that would do violence to the definition of the term overpayment and ignore the binding nature of our final_decision our decision was clear the estate overpaid its estate_tax by dollar_figure respondent’s position that he is reducing the refund of the overpayment by the amount of assessed but unpaid underpayment interest simply fails to recognize that underpayment interest is part of the calculation that must be made in arriving at the amount of an overpayment we hold that we have jurisdiction over the estate’s motion under sec_6512 and that sec_6402 and sec_6512 do not apply where our final_decision in the same case precludes the existence of the tax_liabilities to which the commissioner attempts to apply the overpaymentdollar_figure 17in an opinion issued before the enactment of sec_6512 the court_of_appeals for the second circuit observed these provisions regarding our deficiency jurisdiction taken together with sec_6512 authorize the tax_court definitively to determine the amount of any deficiency and overpayment for a taxable_year brought before it by a taxpayer petition and provide for the court to take into account any prior continued finality a prerequisite to filing a motion pursuant to sec_6512 is the finality of the overpayment decision we cannot modify our final_decision that there was an overpayment of dollar_figure solely because of respondent’s allegation that he failed to include all the underpayment interest in his calculation of the overpayment amount we recently discussed the standards for vacating a final_decision in 122_tc_264 in that opinion we noted that as a general_rule the finality of a decision is absolute see 86_tc_1319 affd 859_f2d_115 9th cir we noted that we have jurisdiction to set_aside a decision where there is a fraud on the court see 441_f2d_930 9th cir 387_f2d_689 7th cir 64_tc_741 affd without published opinion 538_f2d_314 2d cir see also 511_f2d_929 2d cir we also noted that we vacated a final_decision where a continued sec_6402 application of that overpayment as a credit envisioned by sec_6512 but militate strongly against an interpretation that a prior sec_6402 application of the overpayment divests the tax_court of jurisdiction to perform its sec_6512 obligation to determine the amount of the overpayment 996_f2d_607 2d cir affg tcmemo_1991_350 clerical_error was discovered after the decision had become final 144_f3d_495 7th cir affg t c memo 1995-dollar_figure here it is clear that there was neither fraud nor clerical_error but only respondent’s failure to include the full amount of underpayment interest in his computation of the overpayment amount this is not grounds to give us jurisdiction to modify our final decisiondollar_figure in 365_f3d_131 2d cir the court explained the finality of tax_court decisions stating sec_7481 of the internal_revenue_code provides that a decision of the tax_court becomes final upon the expiration of the time allowed for filing a petition for certiorari if the decision of the tax_court has been affirmed or the appeal dismissed by the united_states court_of_appeals and no petition for certiorari has been duly filed sec_7481 in 18in 122_tc_264 we noted that the court_of_appeals for the sixth circuit had previously held that a final_decision of the tax_court could be vacated in situations involving mutual mistake see 219_f2d_610 6th cir but that in a more recent case 51_f3d_618 6th cir the court_of_appeals for the sixth circuit held that reo motors inc was overruled by the supreme court in 352_us_1027 and that the court would no longer follow the rationale of reo motors inc 19in 90_tc_315 the commissioner sought relief from a settlement agreement because the computations for entry of decisions resulted in less than the commissioner expected due to his miscalculations id pincite in denying the commissioner’s motion we noted that the considerations involved in whether to grant relief from the settlement agreement were akin to those involved in vacating a judgment entered by consent in such cases the parties are held to their agreement without regard to whether the judgment is correct on the merits id pincite considering the predecessor to sec_7481 the supreme court ruled that after an order of the tax_court has become final the statute deprives us of jurisdiction over the case 321_us_225 see also 235_f2d_97 9th cir the court recognized that the usual rules of law applicable in court procedure must be changed to achieve the finality needed in the realm of tax decisions see simpson u s pincite it is suggested that the result of our opinion is inequitable and hands the estate a windfall however the fact that our overpayment decision in this case was appealed affirmed and has become final deprives us and any other court of jurisdiction to modify the final_decision that there was an overpayment of dollar_figuredollar_figure this rule_of finality can result sec_6512 generally deprives any other court from taking jurisdiction to determine an overpayment if the taxpayer has filed a petition in the tax_court the origin of sec_6512 as applied to estate_taxes is sec a of the revenue act of ch stat part s rept 69th cong 1st sess c b part explains the reasons for the enactment of sec a of the revenue act of as follows but if he taxpayer does elect to file a petition with the board his entire tax_liability for the year in question except in case of fraud is finally and completely settled by the decision of the board when it has become final whether the decision is by findings_of_fact and opinion or by dismissal as in case of lack of prosecution insufficiency of evidence to sustain the petition or on the taxpayer’s own motion the duty_of the commissioner to assess the deficiency thus determined is mandatory and no matter how meritorious a claim_for_abatement of the assessment or for refund he can not entertain it nor can suit be maintained against the united_states or the collector finality is the end sought to be attained by these continued in either the taxpayer’s or the commissioner’s receiving a benefit that would not have been available had a mistake been corrected before a decision became finaldollar_figure this court applies equitable principles in deciding the amount of a deficiency see 92_tc_776 or the amount of an overpayment in 109_tc_125 n we noted in a tax_court proceeding either party is free to raise equity-based defenses to the assertions of the other party and the court insofar as it has jurisdiction over the main claim is free to entertain those defenses 101_tc_551 here we have jurisdiction to determine the overpayment under sec_6512 and therefore respondent is free to raise the defense provided in 284_us_281 however as previously explained once the decision in this case specifying the amount of the overpayment became final we lost continued provisions of the bill and the committee is convinced that to allow the reopening of the question of the tax for the year involved either by the taxpayer or by the commissioner save in the sole case of fraud would be highly undesirable see 81_tc_949 ndollar_figure 21for a discussion of the hardships that can result from the rules governing finality see estate of bailly v commissioner supra jurisdiction to modify our decision that there was an overpayment of dollar_figuredollar_figure we have consistently held that we do not have equitable power to expand our jurisdiction as we stated in woods v commissioner supra pincite an historical analysis of our cases discloses numerous instances where we have applied equitable principles in deciding issues over which we had jurisdiction for example we have applied the equity- based principles of waiver duty_of_consistency estoppel substantial compliance abuse_of_discretion laches and the tax_benefit_rule while we cannot expand our jurisdiction through equitable principles we can apply equitable principles in the disposition of sec_7481 allows only a taxpayer not the commissioner to file a motion for the redetermination of interest under certain circumstances the estate’s motion before us is based on sec_6512 respondent makes no argument that sec_7481 has any relevance to the estate’s motion indeed the legislative_history regarding sec_7481 specifically states in clarifying the tax court’s jurisdiction over interest determinations the conferees do not intend to limit any other remedies that taxpayers may currently have with respect to such determinations including in particular refund proceedings relating solely to the amount of interest due h conf rept pincite 1997_4_cb_1457 a proceeding under sec_6512 is one of the other remedies that taxpayers had in field_service_advice the chief counsel’s national_office has recognized that the tax_court has jurisdiction under sec_6512 to consider alleged overpayments of underpayment interest and that the tax_court has auxiliary jurisdiction under sec_7481 to determine whether the taxpayer has made an overpayment of interest or the service has underpaid interest based upon a deficiency or overpayment decision entered by the court field serv adv date emphasis added cases that come within our jurisdiction berkey v commissioner 90_tc_259 hamblen j concurring fn refs omitted when a tax_court decision becomes final and there is no jurisdiction in any other federal court the internal_revenue_service irs does not shy away from arguing that lack of jurisdiction trumps equity for example in 494_us_596 the taxpayer who had been the administratrix of her former employer’s estate received substantial payments from the deceased employer’s brother those payments were reported on a federal gift_tax_return and the gift_tax was paid_by the taxpayer subsequently the irs examined the taxpayer’s income_tax return for the year in which she received the payments and determined that the payments were taxable_income rather than a gift the taxpayer petitioned this court and we decided that the payments were taxable_income subsequently the taxpayer filed a claim_for_refund of the gift_tax the irs denied the claim in a subsequent litigation over the erroneously paid gift_tax the united_states supreme court held that the statute deprived the district_court of jurisdiction over the action for refund of the gift_tax the court distinguished 23in 484_us_3 the supreme court held that in an appeal of a tax_court decision the appellate court’s authority was restricted to review those matters over which the tax_court had jurisdiction and that the court_of_appeals could not expand its own jurisdiction because the court_of_appeals believed it was necessary in order to achieve a fair and just result its prior opinion in 295_us_247 in which it had applied the doctrine_of equitable_recoupment by noting that in bull equitable_recoupment was raised as a defense to the government’s claims in a suit over which the court clearly had jurisdiction the court explained a distinction that has jurisdiction as its central concept is not meaningless in bull the executor sought equitable_recoupment of the estate_tax in an action for refund of income_tax over which it was undisputed that the court of claims had jurisdiction see n supra all that was at issue was whether the court of claims in the interests of equity could adjust the income_tax owed to the government to take account of an estate_tax paid in error but which the executor could not recover in a separate refund action here dalm does not seek to invoke equitable_recoupment in determining her income_tax_liability she has already litigated that liability in the tax_court without raising a claim of equitable_recoupment and is foreclosed from relitigating it now see sec_6512 united_states v dalm supra pincite here as in dalm our decision has become final as a result neither we nor any other court has jurisdiction to modify the decision we hold that the estate is entitled to a refund of the dollar_figure overpayment plus interest on the overpayment less any amounts that respondent has previously refunded with respect 24interest on overpayments is provided for by sec_6611 to the dollar_figure overpayment accordingly we shall grant the estate’s motion an appropriate order granting the estate’s motion for proceeding to enforce overpayment determination will be entered reviewed by the court cohen swift wells halpern chiechi and vasquez jj agree with this majority opinion foley and marvel jj concur in result only laro j concurring i disagree with the implication in this court’s opinion that this court is powerless to relieve a litigant of a final_decision upon a proper showing made in connection with a motion subject_to the principles of rule b of the federal rules of civil procedure rule b as i concluded in my concurring opinion in 113_tc_6 affd 264_f3d_904 9th cir i believe that this court is a court of law that has the authority to apply the judicial powers of a district_court whereas rule b authorizes a district_court upon motion by a litigant to relieve that litigant of a final judgment in certain extraordinary cases i believe that this court in those cases also has that authority for the reasons that i stated in estate of branson i do not decide whether the court in this case should grant a motion subject_to the principles of rule b in that such a motion is not before us a motions in this court to vacate or revise a decision motions in this court to vacate or revise a decision are covered by rule tax_court rules_of_practice and procedure rule pursuant to rule any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit rule provides no guidance as to when this court will file a motion to vacate more than days after a decision is entered or more importantly when this court will grant a motion to vacate because rule is silent on this matter i look for guidance to that rule’s counterpart in the federal rules of civil procedure rule a tax_court rules_of_practice and procedure see 82_tc_592 that counterpart rule of the federal rules of civil procedure rule states rule relief from judgment or order a clerical mistakes clerical mistakes in judgments orders or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice if any as the court orders during the pendency of an appeal such mistakes may be so corrected before the appeal is docketed in the appellate court and thereafter while the appeal is pending may be so corrected with leave of the appellate court b mistakes inadvertence excusable neglect newly discovered evidence fraud etc on motion and upon such terms as are just the court may relieve a party or a party’s legal_representative from a final judgment order or proceeding for the following reasons mistake inadvertence surprise or excusable neglect newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under rule b fraud whether heretofore denominated intrinsic or extrinsic misrepresentation or other misconduct of an adverse_party the judgment is void the judgment has been satisfied released or discharged or a prior judgment upon which it is based has been reversed or otherwise vacated or it is no longer equitable that the judgment should have prospective application or any other reason justifying relief from the operation of the judgment the motion shall be made within a reasonable_time and for reasons and not more than one year after the judgment order or proceeding was entered or taken a motion under this subdivision b does not affect the finality of a judgment or suspend its operation this rule does not limit the power of a court to entertain an independent action to relieve a party from a judgment order or proceeding or to grant relief to a defendant not actually personally notified as provided in title u s c or to set_aside a judgment for fraud upon the court writs of coram nobis coram vobis audita querela and bills of review and bills in the nature of a bill of review are abolished and the procedure for obtaining any relief from a judgment shall be by motion as prescribed in these rules or by an independent action although rule is not technically applicable to this court 122_tc_264 see also sec_7453 proceedings of the tax_court shall be conducted in accordance with such rules_of_practice and procedure as the tax_court may prescribe rule of the federal rules of civil procedure the federal rules of civil procedure govern the procedure in the united_states district courts in all suits of a civil nature its principles are instructive as to the interpretation and application of our rule see 119_tc_242 83_tc_302 pursuant to rule b a district_court may in a civil case relieve a litigant from a final judgment for reasons other than unless otherwise indicated section references are to the applicable versions of the internal_revenue_code clerical mistake rule b allows such relief where the desire for justice outweighs the value of finality of a judgment that is unconscionable to execute and that was rendered without fault or neglect on the part of the litigant seeking to reform it w va oil gas co v george e breece lumber co 213_f2d_702 5th cir see also 11_us_332 a litigant may obtain rule b relief in one of two ways first the litigant may move the court in which the judgment was entered for relief under one of the six grounds listed in rule b banker’s mortgage co v united_states 423_f2d_73 5th cir second the litigant may bring an independent action to obtain relief from a judgment order or proceeding id in either case a proceeding as to postjudgment relief under rule b is simply a continuation of the original proceeding and does not require that the court in which the rule b proceeding is pending have an independent basis of jurisdiction in order to grant such relief 524_us_38 banker’s mortgage co v united_states supra pincite a rule b proceeding is ancillary to or a continuation of the original suit banker’s mortgage co v united_states supra pincite see relief from a judgment because of clerical mistake is governed by paragraph a of rule w va oil gas co v george e breece lumber co 213_f2d_702 5th cir see also 144_f3d_495 7th cir affg tcmemo_1995_294 also united_states v beggerly supra pincite and a court has jurisdiction over that proceeding if it had jurisdiction over the original suit 627_f2d_792 7th cir see also 303_f3d_755 6th cir b this court’s predecessors the roots of this court the united_states tax_court are traced to the revenue act of ch sec a k 43_stat_336 wherein congress established the board_of_tax_appeals board as an independent agency in the executive branch of the government in the revenue act of ch sec_504 56_stat_798 congress changed the name of the board to the tax_court of the united_states but did not change the latter tribunal’s designation as an independent agency within the executive branch that designation was changed in the tax reform act of act publaw_91_172 83_stat_487 there through its enactment of sec_7441 congress hereby established under article i of the constitution of the united_states a court of record to be known as the united_states tax_court the predecessors to this court were not courts of law and they did not possess the judicial powers of a district_court as independent agencies in the executive branch this court’s predecessors had only those powers which were conferred upon them by the executive branch powers which included no incidental principles of equity 320_us_418 279_us_716 the fact that these predecessors were executive agencies and not courts of law made them fundamentally different from the district courts the fact that these predecessors were executive agencies and not courts of law made them fundamentally different from this court c relevant jurisprudence concerning the authority of this court’s predecessors to apply rule b sec_7481 and sec_7483 generally provide that a decision of this court becomes final days from the date that the decision is entered absent a timely filed notice of appeal in the case of an appeal sec_7481 provides similar time periods as to each possibility related to the resolution of that appeal the vast preponderance of judicial jurisprudence compels the conclusion that this court’s predecessors had little if any power to vacate a decision that had become final under sec_7481 and sec_7483 or the predecessors thereof the gist of this jurisprudence was that these sections provided set rules on the finality of a decision 321_us_225 293_us_191 see also 352_us_1027 per curiam opinion relying entirely upon r simpson co v commissioner supra and helvering v n coal co supra and that the predecessors to this court were mere administrative agencies that lacked equitable powers to alter those rules 235_f2d_97 9th cir affd per curiam 352_us_1027 this jurisprudence also reflected the view of some of the courts of appeals that this court’s predecessor sec_3 293_us_191 concerned four cases which had arisen in the board on date the supreme court had affirmed judgments entered as to those cases and on date had denied petitions for rehearing as to three of those judgments following the court’s issuance on date of the mandates as to the four cases additional petitions for rehearing were filed on date in denying these additional petitions the court noted that the applicable predecessor to sec_7481 provided that the decision of the board shall become final upon the expiration of thirty days from the date_of_issuance of the mandate of the supreme court if such court directs that the decision of the board be affirmed or the petition for review dismissed id pincite the court held that the authoritative and explicit requirement of the statute precluded it from rehearing its decision ie the additional petitions for rehearing were filed after the time limits set forth in the statute id 321_us_225 also arose in the board after the supreme court on date had denied the taxpayer’s petition for certiorari as to a decision that had affirmed the board and after the 25-day period in the court’s rules for the filing of a petition for rehearing of that denial had expired the taxpayer petitioned the court for a rehearing the court dismissed that petition for want of jurisdiction the court noted that the applicable predecessor of sec_7481 provided that the decision of the tax_court the predecessor to this court shall become final upon the denial of a petition for certiorari if the decision of the tax_court has been affirmed id pincite the court held that this statute deprived it of jurisdiction upon its denial of the petition for certiorari and that denial under the statute occurred when the court’s denial of certiorari was final under its rules ie upon the expiration of the 25-day period allowed for requesting reconsideration could in certain cases relieve a party of a judgment notwithstanding its finality under the statute e g 387_f2d_689 7th cir relief may be allowed in the case of fraud on the court 219_f2d_610 6th cir relief may be allowed in the case of a mutual mistake of fact 63_f2d_630 5th cir relief may be allowed in the case of a joint stipulation to vacate as to the court_of_appeals for the fifth circuit the circuit to which an appeal of this case lies that court had ruled that a final_decision resulting from a redetermination based on a stipulation may be vacated by a predecessor to this court at the instance of the parties to the stipulation for good cause shown la floridienne j buttgenbach co v commissioner supra pincite the court stated counsel for the commissioner here stands to the petition to vacate the decision if it can be lawfully granted but as in duty bound contends that the board after four years cannot vacate its order especially since revenue act of usca expressly declares the decision of the board shall become final-- upon the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time we appreciate the necessity of prompt decisions touching taxes and that they shall stand firm the in 51_f3d_618 6th cir the court_of_appeals for the sixth circuit stated that it would no longer follow 219_f2d_610 6th cir in that it concluded that case had been overruled by 352_us_1027 reviews mentioned in section no doubt measure the taxpayer’s right to litigate and the board’s decision is final on exhaustion or neglect of them as against further appeals but it does not follow that the decision may not be further dealt with by the board itself in its discretion or that no extraordinary relief against it can ever be had decisions of the secretary of the interior in matters affecting the public lands were by statute declared to be final but that meant only as to further appeals and did not exclude the courts from inquiring in extraordinary cases whether the law had been violated thereby johnson v towsley wall 20_led_485 the secretary himself can sometimes revise his own decision as when obtained by fraud though the statute declare it final and conclusive 241_us_201 36_sct_599 60_led_956 so the secretary of labor’s decisions on deportation proceedings are by statute final but on extraordinary occasions they are inquired into on habeas corpus lindsey u s immigration inspector v dobra c c a f 2d id pincite whereas the courts of appeals for the ninth circuit stated in 122_f2d_324 9th cir that la floridienne j buttgenbach co v commissioner supra was in effect overruled by helvering v northern coal co supra i have not heard the court_of_appeals for the fifth circuit nor any of the other courts of appeals to have stated similarly d act the act made this court the functional equivalent of a district_court see act sec_951 83_stat_730 see also 501_us_868 through that act congress changed the status of this court from an independent agency in the executive branch to a court of record established under article i of the constitution see sec_7441 before and after amendment by the act see also freytag v commissioner supra pincite this court currently sits as a district courtlike tribunal that exercises a portion of the judicial power of the united_states to the exclusion of any other function id pincite this court’s district courtlike status means that its decisions are subject_to review only by a federal appellate court see sec_7482 e freytag v commissioner in old colony trust co v commissioner u s pincite the supreme court held that the board was not a court but was merely an executive or administrative board the supreme court also held that proceedings in the board were administrative inquiries and not judicial proceedings id in freytag v commissioner supra pincite respondent argued that the act did not change these features as to this court the supreme court disagreed in contrast to its earlier decision as to the status of the board the supreme court held that congress through the act had established this court as a court of law that functions much like a district_court in this court’s exclusive exercise of a portion of the judicial power of the united_states id pincite the supreme court noted that this court is different from other non-article iii tribunals by virtue of this court’s exclusively judicial role id pincite f this court has equitable powers that its predecessors did not following freytag v commissioner supra many courts of appeals now agree that this court has equitable powers that this court’s predecessors did not have and that this court’s powers are harmonious with the powers of a district_court in estate of branson v commissioner f 3d pincite for example the court_of_appeals for the ninth circuit stated that this court’s exercise of judicial powers includes the authority to apply the full range of equitable principles generally granted to courts that possess judicial powers even if the tax_court does not have far-reaching general equitable powers a statement that presumably was made in reply to the supreme court’s dictum in 484_us_3 that this court lacks general equitable powers it can apply equitable principle sec_5 that dictum when taken in context is not remarkable nor is it inconsistent with my view that this court has district courtlike equitable powers the context of this dictum indicates that the supreme court was merely noting the well-settled rule that no court of law may ignore the express intent of congress as to the imposition of interest and penalties see 484_us_3 see also 165_f3d_572 7th cir in context the supreme court’s dictum in 484_us_3 98_led_2 108_sct_217 per curiam that the tax_court lacks general equitable powers means only that the tax_court is not empowered to override statutory limits on its power by forgiving interest and penalties that congress has imposed for nonpayment of taxes--but then no court is unless the imposition would be unconstitutional in fact the court made no mention of mccoy when it decided freytag continued and exercise equitable powers within its own jurisdictional competence quotation marks omitted the court_of_appeals for the seventh circuit stated similarly in 165_f3d_572 7th cir there the court_of_appeals for the seventh circuit while suggesting but not deciding that this court has the power to apply the equitable doctrines of tolling and estoppel stated that the the predecessor bodies to the tax_court such as the board_of_tax_appeals were administrative agencies having more limited powers than a regular court b ut the present tax_court operates pretty indistinguishably from a federal district_court accord 20_f3d_173 5th cir court_of_appeals for the fifth circuit concluded that this court is empowered to apply the equitable principle of reformation to a case over which it already had jurisdiction affg tcmemo_1992_36 g ability of this court to apply the principles of rule b here no one disputes that we had jurisdiction to redetermine the estate_tax deficiency that was at issue if one of the parties in this case were now to make a motion subject_to the principles of rule b the issue as i see it would be whether we would have authority to give effect to a purported continued v commissioner 501_us_868 years later inequitable mistake that was made in the decision underlying that deficiency to my mind if a district_court could have decided such a motion then so can we this court’s powers are harmonious with the powers of a district_court this court’s powers are different from the powers held by this court’s predecessors although it is true that this court is a court of limited jurisdiction so are all other federal courts all federal courts possess only that power authorized by constitution and statute and may not expand that power by judicial decree 511_us_375 456_us_694 the ability of this and every other federal court to apply rule b principles to a final_decision flows from a finding that we and they had jurisdiction to render and enter that decision in the first place a court need not and does not apply equitable principles to acquire jurisdiction in a rule b proceeding the court simply applies the principles of that rule to a case over which it already has jurisdiction this court’s well-established position on its equitable powers is consistent with this tenet in accordance with that position this court has held that it may apply equitable principles to dispose_of cases over which the court already has jurisdiction 92_tc_776 cf buchine v commissioner supra pincite this court’s application of rule b is not unprecedented in 69_tc_999 for example this court applied subparagraph of rule b to conclude that this court was empowered to vacate a final_decision that was entered in a case for which this court lacked jurisdiction to decide i also note this court’s authority to apply paragraph a of rule in 144_f3d_495 7th cir affg tcmemo_1995_294 the court_of_appeals for the seventh circuit held that this court may at any time rely upon paragraph a to vacate a final_decision to correct a clerical_error the taxpayers in that case had argued that the fact that their decision was final meant that this court was not at liberty to alter it in rejecting this argument the court_of_appeals for the seventh circuit stated the michaelses cannot credibly argue that the error in the decision was anything other than a clerical mistake they are forced therefore to argue that the tax_court in this case simply should not be allowed to exercise a power analogous to that afforded the district courts by rule a in attempting to do so the michaelses make several points that would be relevant only if rule b were at issue such as that the commissioner has not shown that the failure to correct the mistake earlier was the result of excusable neglect or that his motion to correct it was made within a reasonable_time these arguments of course are unavailing since rule a requires no such showing in addition the tax court’s power to correct clerical errors does not conflict with the statutory framework establishing finality for that court’s decisions the michaelses point out that the substance of a decision becomes final and unappealable once the statutory period for filing an appeal has expired but the same is largely true of district_court decisions subject_to such extraordinary remedies as those contained in rule b and yet the expiration of the time for filing a notice of appeal does not prevent a district_court from acting under rule a to correct a clerical_error in its judgment see eg 15_f3d_726 7th cir the michaelses’ arguments that the tax_court should be prevented from taking the same action because it is a creation of article i rather than article iii of the constitution or because it is a court of limited jurisdiction are not persuasive id pincite fn ref omitted i am not unmindful of this court’s opinions in 64_tc_741 affd without published opinion 538_f2d_314 2d cir and 82_tc_471 in taub v commissioner supra pincite the court stated that we find nothing in our new status under article i which expands the narrow exception to the general_rule of finality of decisions carved out in the case of fraud on the court that would give us jurisdiction to vacate a final_decision in hazim v commissioner supra pincite the court repeated this statement in concluding that this court’s jurisdiction to set_aside a final_decision is limited the referenced statement in these cases conflicts directly with the supreme court’s later finding in freytag v commissioner 501_us_865 that this court’s status in article i means that this court is no longer an executive or administrative board as were this court’s predecessors but is a court of law that exercises a portion of the judicial power of the united_states to the exclusion of any other function this court’s holdings in taub and hazim also fail to take into account the fact that a proceeding under rule b is a continuation of the original proceeding and does not require that the court overseeing the proceeding have an independent basis of jurisdiction upon which to act nor does my opinion change on account of any other case that was decided before freytag v commissioner supra as i see it the relevant cases as to the current powers of this court are those cases that pertain to this court’s status as an article i court with the most relevant of those cases being those which were decided after freytag freytag establishes that this court is a court of law with all of the incidental powers which pertain thereto rather than an administrative or executive board that simply decides administrative inquires using limited powers inclusive of no incidental principles of equity accord 165_f3d_572 7th cir the cases decided before freytag do not address this now well-settled status of this court as a court of law that performs exclusively judicial functions in a manner that is harmonious with that of a district_court none of these pre- freytag cases therefore has any bearing on the types of powers that this court is authorized to exercise in performing this court’s judicial functions congress’s elevation of this court to an exclusively judicial court means that this court’s legal and equitable powers are diametrically different from this court’s executive agency predecessors which wielded executive powers only congress’s elevation of this court to an exclusively judicial court means that this court possesses all of the inherent powers of a district_court the court’s opinion on pages quotes 365_f3d_131 2d cir as to the need for a tax decision to be final the supreme court opinion discussed in i note in particular 551_f2d_74 5th cir revg on grounds not relevant herein tcmemo_1974_189 there the court_of_appeals for the fifth circuit held that this court had no authority to apply the doctrine_of equitable_recoupment we recently stated as to that decision more than decades have passed since the decision in 551_f2d_74 5th cir in that interval the concept of tax_court jurisdiction has been substantially refined concerning equitable_recoupment in particular the opinion by the supreme court in 494_us_596 which served as a catalyst for our own reevaluation of our position was issued only in furthermore since the courts of appeals have begun increasingly to acknowledge the difference between exercising equitable powers to take jurisdiction and applying equitable principles to decide matters within the court’s jurisdiction for instance a series of recent decisions has consistently affirmed on such basis tax_court authority to reform written agreements and to apply equitable_estoppel estate of orenstein v commissioner tcmemo_2000_150 the quotation namely 321_us_225 dealt with a predecessor to this court and more importantly did not involve a motion under rule b nor did 293_us_191 or lasky v commissioner 325_us_1027 deal with such a motion i see no reason why a need for finality is any greater for a decision entered in a tax case heard by this court as opposed to a judgment entered in a tax case heard by a district_court i have found nothing that prohibits a district_court from applying rule b to relieve a party of a final judgment in a federal tax case as the court_of_appeals for the seventh circuit stated in flight attendants against ual offset v commissioner supra pincite with regard to the ability of this court to apply the equitable doctrines of tolling and estoppel which are applied by district courts the overlap between the district courts’ jurisdiction over refund suits and the tax court’s jurisdiction over deficiency suits--both jurisdictions exclusive but the taxpayer allowed to choose between them--makes it anomalous and confusing to multiply distinctions between the doctrines applied the rule drawn from this trilogy of supreme court cases is that a request for review by that court in a civil case must be timely filed within an applicable_period prescribed by congress and that the untimely filing of such a request deprives the court of jurisdiction see fec v nra political victory fund 513_us_88 mo v jenkins 495_us_33 the rule_of course is different when a federal trial_court applies the principles of rule b within the time limits set forth therein by the two types of court as stated by the court_of_appeals for the eleventh circuit in the setting of equitable_estoppel if the tax_court lacked authority to entertain a claim of equitable_estoppel taxpayers with such a claim would no longer have a choice of fora for their tax issues they would effectively be forced to pay their taxes and sue for a refund submitting all of their claims to the district courts taxpayers would then be barred by res_judicata from relitigating a claim in the tax_court thus taxpayers would essentially be denied the right to challenge deficiencies in the tax_court if they wanted to assert an equitable_estoppel claim this would be an unfair choice to pose to taxpayers and would undermine the purpose of the tax_court we therefore conclude that the tax_court did have jurisdiction over the bokums’ equitable_estoppel claim 992_f2d_1136 11th cir affg tcmemo_1990_21 accord estate of branson v commissioner f 3d pincite both of these statements apply equally to an application of rule b vasquez and gale jj agree with this concurring opinion thornton j concurring the majority opinion holds that this court’s previous decision as to the amount of the estate_tax overpayment necessarily incorporated the estate’s liability for certain underpayment interest that had already been assessed and had not been abated i agree with this holding as confined to its facts inasmuch as the facts of this case do not present any issue as to the treatment of unassessed underpayment interest in the calculation of an overpayment i do not believe that the majority opinion should be construed as resolving that issue background certain procedural facts not discussed in the majority opinion are important for understanding how the underpayment interest in question had come to be assessed before this court entered its decision as to the overpayment on date we issued our original opinion in the instant case see 108_tc_412 pursuant to that opinion on date we entered our original decision determining an estate_tax deficiency of dollar_figure pursuant to our original opinion the parties submitted separate computations of the estate_tax deficiency under rule on date we issued a supplemental opinion resolving a disagreement between the parties with respect to their computations see 110_tc_12 on date the estate paid dollar_figure comprised of a portion of the estate_tax deficiency and an estimate of underpayment interest on date the estate filed a timely notice of appeal with the court_of_appeals for the fifth circuit the estate did not however file bond as generally required to stay assessment or collection of the deficiency during appellate review see sec_7485 consequently on date respondent assessed an estate_tax deficiency of dollar_figure plus underpayment interest of dollar_figure respondent gave the estate credit for the date payment of dollar_figure and also gave the estate credit for a income_tax overpayment of dollar_figure after taking these credits into account the estate had a balance due of dollar_figure collection of this balance due however was administratively stayed during the pendency of the estate’s appeal on date the court_of_appeals for the fifth circuit reversed vacated and remanded our original decision for further proceedings with respect to the estate_tax deficiency see estate of 198_f3d_515 respondent’s appeals_office estimated the amount of interest on the then underpayment of estate_tax in conjunction with this estimate respondent allowed a deduction from the gross_estate for estimated interest which would be due on the deficiency determined as of a hypothetical payment_date of date on date the estate filed a motion to restrain collection abate assessment and refund amounts collected by respondent in 115_tc_342 we denied the estate’s motion on date pursuant to the remand from the court_of_appeals for the fifth circuit we issued another opinion in this case again sustaining respondent’s determination of an estate_tax deficiency estate of smith v commissioner tcmemo_2001_303 on date respondent filed respondent’s computation for entry of decision along with a proposed decision the parties acknowledged that respondent’s computation was in accordance with our last-mentioned opinion and stipulated that we should enter a decision that there is an overpayment in estate_tax in the amount of dollar_figure which amount was paid after the mailing of the notice_of_deficiency on date we entered a decision that there was a dollar_figure overpayment of estate_tax paid after the mailing of the notice_of_deficiency on date respondent abated dollar_figure of the previously assessed underpayment interest and dollar_figure of the previously assessed estate_tax on date respondent ultimately the parties agreed that the estate_tax liability pursuant to the mandate was dollar_figure respondent’s computations submitted under rule considered this amount in calculating the estate’s overpayment issued to the estate a refund check of dollar_figure consisting of a dollar_figure refund for overpayment of estate_tax and dollar_figure in interest on that refunded amount respondent computed the dollar_figure portion of the refund by subtracting dollar_figure from the dollar_figure overpayment amount in our final_decision on date the court_of_appeals for the fifth circuit affirmed our second decision in estate of smith and entered judgment against the estate estate of smith v commissioner 54_fedappx_413 5th cir the estate did not file a timely petition for certiorari with the u s supreme court and our second decision thereafter became final see sec_7481 providing that tax_court decisions become final when petition for certiorari not filed on time sup ct r providing that petition for certiorari is timely if filed within days of entry of judgment by a u s court_of_appeals in summary to make a long story short when this court entered its decision as to the amount of the overpayment in question the estate had a liability for assessed and unpaid underpayment interest in computing the estate’s overpayment respondent omitted this liability respondent now argues that he is entitled to reduce the estate’s overpayment to compensate for according to respondent the dollar_figure amount was the amount of assessed but unpaid underpayment interest on date respondent made an additional abatement of dollar_figure in underpayment interest and refunded dollar_figure to the estate this omission the majority opinion rejects respondent’s argument and grants the estate’s motion to enforce our overpayment determination inclusion of assessed interest in overpayment determination insofar as it addresses the treatment of assessed underpayment interest the majority opinion is a logical extension of 85_tc_445 which we have followed consistently for nearly years estate of baumgardner held that overpayment within the meaning of sec_6512 includes assessed and paid interest in estate of baumgardner this court concluded that because the interest on an estate_tax deficiency had been assessed we could exercise jurisdiction and decide the correct amount of interest to arrive at the correct amount of net overpayment although estate of baumgardner unlike the instant case involved interest that was paid prior to the overpayment determination i do not believe that distinction warrants a different result it follows from estate of baumgardner and its progeny that an overpayment should also reflect assessed but unpaid underpayment interest it would make no sense to award an overpayment that includes assessed and paid interest while ignoring interest that has been assessed but remains unpaid for example assume a simple hypothetical the taxpayer makes payments of dollar_figure has a tax_liability of dollar_figure continued more fundamentally the majority opinion is a natural application of the widely accepted definition of an overpayment as any payment in excess of that which is properly due 332_us_524 there would seem to be no question that assessed underpayment interest is properly due there is no question in this case about the other half of the equation ie the amount of the taxpayer’s payment thus a straightforward application of the supreme court’s definition of overpayment clearly supports the result in the majority opinion i agree with the majority opinion that sec_6402 and sec_6512 do not demand a different result sec_6402 authorizes the secretary to credit an overpayment against any liability i agree with the majority opinion that once we decide that there is an overpayment_of_tax properly taking into account assessed underpayment interest there is no longer any separate liability for the assessed underpayment interest against which the overpayment might be credited rather any liability for the assessed underpayment interest must be subsumed in the overpayment if our final_decision is to be respected and given effect continued exclusive of interest and owes assessed underpayment interest of dollar_figure i believe this taxpayer has a dollar_figure underpayment rather than a dollar_figure overpayment as would be indicated if the assessed interest were omitted from the calculation moreover in enforcing our decision of an overpayment under sec_6512 we are not restraining or reviewing any credit or reduction made by respondent under sec_6402 instead we are simply enforcing our decision that the estate has made an overpayment_of_tax because underpayment interest that is properly due must be considered in determining the amount of an overpayment it follows that we have jurisdiction to order a refund of the overpayment consistent with our decision and not reduced by underpayment interest that has already been factored into our decision inasmuch as the underpayment interest in question had already been computed and assessed when we entered our overpayment decision there is no compelling practical reason why the underpayment interest should not have been included in the overpayment calculation indeed in computing the estate’s estate_tax liability respondent had allowed the underpayment interest as a sec_2053 estate_tax deduction to be consistent the overpayment computation should include consideration of this assessed underpayment interest as the majority opinion holds confining the majority opinion holding to its facts properly confined to its procedural and factual context then and notwithstanding some rather open-ended language in the majority opinion its holding is that the assessed underpayment interest in question should have been taken into account in calculating the amount of the estate’s overpayment i do not believe the majority opinion should be construed as deciding issues beyond those actually presented by the facts of this case in particular i do not believe the majority opinion should be construed as deciding the proper treatment of unassessed interest in the calculation of an overpayment the resolution of that more difficult issue should await a case that squarely presents it gerber laro and gale jj agree with this concurring opinion goeke j dissenting the opinion adopted today reaches an unjust result reasoning that the principle of finality requires that result the estate and respondent entered into agreed rule_155_computations and submitted the computations to this court with a suggested decision document the agreed computations clearly treat the overpayment_of_tax as an amount separate from the interest owed by the estate in arriving at the overpayment amount of dollar_figure the parties simply subtracted the estate’s tax_liability dollar_figure from its payments that were applied to the tax_liability dollar_figure indeed the agreed computations include a chart that lists tax in one column and interest in a separate column see majority op p these computations reveal the parties’ intent not to include interest in the overpayment amount it is obvious from the computations that the separate treatment of interest and tax was not an accident included in the parties’ agreed computations is the following information total interest due dollar_figure1 interest_paid -dollar_figure interest not paid for which the estate was given a deduction dollar_figure the amount of total interest due was determined in reference to the estate’s tax_liability of dollar_figure the estate is provided an interest_deduction for interest on its estate_tax deficiency in the agreed computations but the overpayment computation does not take into account that interest as a result the court’s opinion allows the estate to receive a deduction for the amount of interest due dollar_figure having paid interest of only dollar_figure and the adopted opinion orders respondent to forgo offsetting the overpayment refund by the outstanding interest liability which as a result will never be collected rather than inadvertence the overpayment computation was the result of the parties’ adherence to a longstanding practice followed by parties in many of our cases to submit agreed computations of overpayments without interest the adopted opinion ignores the parties’ agreed overpayment computations to reach an incorrect and unjust result indeed the result reached by the adopted opinion is contrary to both statutory law and our rules_of_practice and procedure rules this is the first instance where this court has asserted the jurisdiction to overturn the commissioner’s offset of an overpayment pursuant to sec_6402 to satisfy an interest assessment this court does not have this asserted jurisdiction but if it did the estate should be estopped from successfully avoiding an agreement reached under our rules that the agreed computation conformed with the court’s opinion in estate of smith v commissioner tcmemo_2001_303 affd 54_fedappx_413 5th cir and manipulating the judicial process by taking inconsistent positions to avoid the enforcement of its agreement i basis of the adopted opinion the foundation of the adopted opinion is that sec_6402 and sec_6512 do not apply to the facts in this case sec_6402 allows the commissioner to credit the amount of an overpayment against any liability in respect of an internal revenue tax and to refund only the balance of that liability the adopted opinion would establish that there is a flaw in that statutory language and that the term any liability was not intended to include interest whether paid or unpaid whether assessed or unassessed when the interest arises from a deficiency that is also the subject of an overpayment_of_tax sec_6512 provides the tax_court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the secretary under sec_6402 despite sec_6512 the adopted opinion would find that the court may prevent the commissioner from applying sec_6402 to offset an unpaid interest liability against an overpayment determined by the court when that interest liability arises in the same year before the court this is an issue of first impression and raises the question why this apparent error in the statute has never arisen before because some version of sec_6402 has been part of the internal revenue statutory scheme since i suggest that one answer to the question is that there is no flaw in the statutory scheme the statutory scheme is intended to permit the offset of overpayments with interest liabilities even arising in the same statutory year the assumed error in the statute is not the result of a congressional misstep but rather judicial overreach a construction of sec_6402 that restricts interest offsets is inconsistent with the clear language of sec_6512 several other statutory provisions and the general context of the code dealing with tax_court decisions the statutory scheme operates smoothly if interest issues are addressed after decisions are entered by this court regarding deficiencies and overpayments the report’s only citation regarding the sec_6402 analysis is 996_f2d_607 2d cir affg tcmemo_1991_350 reliance on belloff is misplaced sec_6402 was first added to the internal_revenue_code_of_1939 at sec a by the tax administrative amendments of ch sec a pub l and was moved to sec_6402 by the internal_revenue_code of ch 68_stat_730 it has been amended by the internal_revenue_service restructuring and reform act of publaw_105_206 and c 112_stat_771 balanced budget act of publaw_105_33 sec a 111_stat_620 personal responsibility and work opportunity reconciliation act of publaw_104_193 110_stat_2173 deficit_reduction_act_of_1984 publaw_98_369 98_stat_1155 omnibus budget reconciliation act of publaw_97_35 sec c 95_stat_861 and tax reform act of publaw_94_455 sec b a k 90_stat_1834 the court of appeals’s holding in belloff is that this court must respect assessments set off under sec_6402 if they are procedurally valid assessments and will not address the merits of legal issues underlying the assessment id pincite indeed sec_6512 specifically denies us jurisdiction to restrain or review any credit or reduction made by the secretary under sec_6402 once the assessment is made on date the interest assessment was made and it was procedurally valid our only authority to review this interest assessment is under sec_7481 and rule neither of which is the subject of the estate’s motion the statutory scheme contrary to the assumptions of the adopted opinion is based on a chronology that places the resolution of unpaid interest on a deficiency after the entry of decision unpaid in this context means unaccounted for by the commissioner or not treated as paid_by the commissioner the period of limitations for the assessment of interest provides an initial example of the fallacy in the adopted opinion that sec_6402 and sec_6512 do not mean what they say ii statutory conflicts generated by the adopted opinion sec_6601 allows the commissioner to assess and collect interest at any time during the period within which the tax to which such interest relates may be collected see also sec_301_6601-1 proced admin regs generally tax must be assessed pursuant to sec_6501 but interest may be assessed anytime during the collection_period of the tax this period is usually at least years sec_6502 therefore the statutory scheme provides a distinct and longer assessment statute_of_limitations for interest and bifurcates the tax and the interest in this context in contrast the adopted opinion accelerates interest assessment in the context of overpayment cases and eliminates any possibility for later assessment of interest or the correction of a prior interest assessment the plain language of the code would require the commissioner to determine interest liabilities after the determination and assessment of tax including overpayments of tax and offset those liabilities against the overpayment the analysis of the adopted opinion is also inconsistent with the statutory provisions permitting the parties to net interest obligations where there is an overlapping period when interest and or tax has been underpaid and overpaid for different tax_liabilities sec_6621 the adopted opinion would require that all such netting be finalized at the time the decision document is entered in other situations in the code where subsequent events could alter the impact of a tax_court decision the code has a specific exception that permits revisiting the results of the decision because of the subsequent events for example the statutory treatment of net operating losses sec_6511 similar treatment is afforded for credit carrybacks sec_6511 there is no corresponding provision regarding interest_netting although it is obvious that subsequent year payments and the result of other tax years can fundamentally change interest liabilities this omission implies congress did not intend that this court fix interest liabilities in its decisions if congress had intended that our overpayment decisions under sec_6512 were to include final interest determinations there would have been no need to include sec_7481 and the language of sec_7481 would be inaccurate sec_7481 specifically gives this court jurisdiction to determine interest overpayments and underpayments after the court has determined that there is an overpayment pursuant to sec_6512 in addition sec_7481 provides as follows if the tax_court determines under this subsection that the taxpayer has made an overpayment of interest or that the secretary has made an underpayment of interest then that determination shall be treated under sec_6512 as a determination of an overpayment_of_tax an order of the tax_court redetermining interest when entered upon the records of the court shall be reviewable in the same manner as a decision of the tax_court sec_7481 would be unnecessary if the adopted opinion were correct and the reference to the term overpayment_of_tax in sec_7481 is inconsistent with the whole rationale of the report and points out the inherent ambiguity in the term overpayment it is telling that congress did not simply say overpayment in adding interest disputes to this court’s jurisdiction congress deemed it necessary to include sec_6512 determinations and to provide that our interest determinations would be reviewable similar to our overpayment_of_tax determinations this congressional action would have been unnecessary if overpayment decisions included interest liability iii reliance on baumgardner and barton reliance upon 85_tc_445 and 97_tc_548 is not only misplaced but misleading the rationales of baumgardner and barton are premised upon and relate to interest that has been paid or overpaid prior to the issuance of the notice_of_deficiency neither case suggests or leads to the conclusion that the court’s overpayment jurisdiction contemplates assessed but unpaid interest in an overpayment context we have no authority or jurisdiction to order respondent to abate interest otherwise properly assessed interest may be part of an overpayment if the interest accrued and was paid prior to the time the overpayment was claimed or arose this is the type of interest we are considering in this case estate of baumgardner v commissioner supra pincite emphasis added our holding that the term ‘overpayment’ includes assessed and paid interest at the time of overpayment id pincite emphasis added petitioners contend that they paid the increased interest under sec_6621 and that the court has jurisdiction to determine a taxpayer’s claim that there has been an overpayment_of_tax with respect to a year that is otherwise properly within the court’s jurisdiction barton v commissioner supra pincite emphasis added neither of these cases or the subsequent opinions following them forced this court to restrict the commissioner’s authority to offset which is explicitly provided in sec_6402 iv assessed v unassessed interest under the concurring analysis it is suggested that the adopted opinion should be limited to assessed interest my view is that there is no support in the statutory language for such a distinction in the present case although interest was assessed it was interest on the liability before our first opinion was reversed and remanded dollar_figure not the correct amount based upon our revised opinion dollar_figure less the payment of dollar_figure leaving an unpaid balance of dollar_figure the prior interest assessment in this case does not reflect the actual interest liability due and owing when it was assessed this interest was beyond our jurisdiction because the case was in a deficiency situation our authority to address this unpaid assessment of interest is now limited to sec_7481 and rule neither of which are before us v rule the present issue originates with this court’s execution of the decision document in question the opinion was based on a computation which the parties agreed was in conformity with this court’s opinion after remand pursuant to rule a the court executed the decision relying on the parties’ agreement without reviewing the agreed computation a review of the computation would have revealed that the overpayment amount was not reduced by interest liabilities but that an interest_deduction was permitted for the anticipated payment of federal interest of dollar_figure on the estate_tax deficiency the estate represented to the court that the computation submitted was in conformity with the court’s opinion and the estate also represented that the interest in the amount of dollar_figure was deductible explicitly acknowledging that such interest would be paid_by offset against the overpayment_of_tax shown in the agreed rule computation the court relied upon the estate’s representation in executing the decision without reviewing or challenging the agreed computation the court now interprets the estate’s position to be that the interest should not be paid because the overpayment was erroneously overstated the estate has never explicitly argued this but if the adopted opinion has correctly interpreted the estate’s position the estate previously made a factual assertion on which the court granted the deduction that the interest payment would be made if the adopted opinion’s legal analysis is correct the estate’s change_of course causes the court to look foolish for relying on the estate’s prior representation this court should hold the estate to its stipulation under rule a this is not a question of finality rather one of consistency the inconsistency created by this result threatens judicial integrity and the integrity of this court’s rules the estate is rewarded for misleading the court and avoiding the agreement reached pursuant to rule a this court has the authority to construe the rules to deny this abuse of our process and to reach a just result as judge laro explains this court has the authority of a court of law we can implement that authority to fill in gaps in our rules pursuant to rule a we also have the inherent there are no briefs on this issue and the estate’s motion is unclear at best authority to enforce our own rules to provide a just result rule b 270_us_117 this includes the authority to enforce agreements reached under our rules willamette indus inc v commissioner tcmemo_1995_150 implicit in the authority to enforce agreements reached under rule a is the understanding that we enter decisions in conformity with the agreed computation if the court’s interpretation of the decision was not in conformity with the parties’ agreement and the court’s opinion we had no basis to enter the decision and it should be vacated the alternative is to enforce the parties’ agreed interpretation of the term overpayment i believe we have exceeded our statutory authority today but perhaps the most unfortunate aspect of today’s opinion is that rule a now becomes a trap for the parties before our court in this case the court did not review the agreed rule_155_computations submitted by the parties before executing the decision document the adopted opinion determines that the court is prevented from considering the agreed computations after a decision is entered so the computation is ignored before and after the decision is executed this effectively renders rule a a nullity the agreed computation becomes irrelevant to the outcome regarding the meaning and effect of the decision document given the ambiguity inherent in the term overpayment we have created a procedural pitfall for the stated reasons i respectfully dissent haines wherry kroupa and holmes jj agree with this dissenting opinion holmes j dissenting i fully agree with the detailed analysis of judge goeke’s lucid dissent i write separately only to provide a brief introduction to what has become--unnecessarily in my view--a very complicated statutory analysis by focusing on what i see as three fundamental mistakes that the majority makes today the first lies on page of the court’s opinion where it states that what we are deciding is whether the amount of an ‘overpayment’ must include consideration of any underpayment interest owed by a taxpayer at the time of the overpayment calculation emphasis added what follows is the statutory interpretation that judge goeke analyzes however i don’t think this is the right question what we should be reviewing here is neither a term used in the code nor a regulation but only a term used in an agreed computation under rule most cases that we partly decide in a taxpayer’s favor require computing exactly how much is owed by whom for the tax years in question this computation is nothing more than a complicated math problem and one we leave for the parties them- selves to figure out if the parties are in agreement as to the amount of the deficiency or overpayment to be entered as the decision then they or either of them shall file promptly with the court a computation showing the amount of the deficiency liability or overpayment and that there is no disagreement that the figures shown are in accordance with the findings and conclusions of the court rule a tax_court rules_of_practice and procedure that’s what the estate and the commissioner did here counsel for the estate signed the agreed decision documents based on the agreed computations aware that the line item marked overpayment did not reflect unpaid interest this is not surprising rule governs all post-opinion computations including computations of deficiency and over time the irs has developed an almost-unbroken custom of using rule to reach agreement on the amount of tax rather than tax plus interest owed in fact if interest computations are shown they are to be labeled for information only internal_revenue_manual applying credits and payments which is exactly what the parties did here see form_3623 statement of account sched we then typically review any resulting disputes about the amount of tax owed under rule b and disputes about the interest computations under rule in this case the estate through counsel had the opportunity to review the statement of account that the commissioner prepared this document clearly shows that interest and tax were to be considered and treated separately that overpayment meant overpayment_of_tax only and interest included only interest assessed after the court’s initial deficiency determination the estate’s counsel agreed to this terminology and should not now be allowed to prevail on a claim that the terms as used in this agreement have different meanings this court typically treats closing agreements stipulations of fact and settlements as contracts holding parties to their terms 122_tc_124 stipulations 90_tc_753 closing agreements 90_tc_315 settlements i see no reason to deviate from that practice in this case and would hold that agreements under rule should be just as binding the majority doesn’t dispute that the parties’ computation under rule should be binding on them but it then chooses to resolve the dispute over its meaning quite unlike other courts would when a legitimate question is raised about the meaning of an ambiguous term in a contract courts will usually rely on evidence of what the parties intended if a court refuses to consider evidence of particular meanings attached by the contracting parties the court may discover a contract that neither party intended murray murray on contracts sec_86 that is just what has happened here with the as judge goeke convincingly demonstrates the parties so obviously agreed what the term meant that respondent allowed the estate a deduction for the accrued but unpaid interest that was shown in the computation majority redefining the term overpayment in a way that changes the parties’ agreement it answers the question-- does the amount of an ‘overpayment’ include any underpayment interest owed by a taxpayer at the time of the overpayment calculation with a one-size-fits-all answer of yes the right answer should be it depends --with the answer being decided on the particular facts of the case at hand and this points to the second shortcoming in the majority’s opinion--its focus on sec_6512 that section is only a jurisdictional statute and we construed the word overpayment in that section via sec_6601’s general definition of tax to mean that we had jurisdiction over disputes about the overpayment of a tax plus interest instead of tax alone 97_tc_548 85_tc_445 but this is not a case that turns on jurisdiction--everyone agrees we have jurisdiction in an appropriate case to order the payment of an overpayment and any interest due on it it turns instead on how we have chosen to exercise our jurisdiction in cases like this one we have chosen to do so according to rule when we exercise our jurisdiction under sec_6512 we do it by deciding what was the overpayment determined by the court rule rule consistently with rule should lead us to the agreed decision of the parties and their intended meaning of its terms i recognize that this means that parties could define overpayment as an overpayment_of_tax in the context of settling cases while construing overpayment in sec_6512 to mean we have jurisdiction over both overpayments of tax and interest but that sort of context-specific interpretation is recognized throughout the code sec_6601 itself begins with except as otherwise provided in this title and this phrase is a recognition by congress that a complex tax code patched together at many different times for many different purposes should not be interpreted using something akin to a universal-search-and- replace function glossing is almost always necessary to decide the likeliest meaning of the code and the majority creates a gloss of its own by construing sec_6512 and sec_6402 to not apply to the very tax_liabilities at issue in an overpayment case the third and final issue i wish to highlight is the majority’s seeming indifference to the effects of today’s decision on a large number of third parties as judge goeke points out today’s definition of overpayment threatens to bollix up the procedure for interest calculations by forcing the majority likewise relies on regulation sec_301 b proced admin regs as additional support for its conclusion that overpayment must mean the amount by which payments exceed the tax including any underpayment interest see majority op pp but that regulation defines overpayment for the purpose of computing interest not drafting settlement documents parties to calculate interest before submitting their computations under rule resolution of especially complex cases where interest_netting applies will become even harder to manage with any kind of reasonable speed parties now engaged in rule_155_computations will have to be very careful that today’s opinion is reflected in their documents and we can expect litigants who have already settled their cases in the last days for rule motions and the last year for rule motions to return to us seeking the same windfall that the smith estate gathers up today because there is no reason to let this happen i respectfully dissent haines goeke wherry and kroupa jj agree with this dissenting opinion
